Citation Nr: 0206438	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  98-00 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than August 27, 
1996 for a 10 percent rating for service-connected tinnitus.  

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel





INTRODUCTION

The veteran had active naval service from April 1969 to April 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1997 rating decision of the Department of 
Veterans Affairs (VA) Portland Regional Office (RO), which 
increased the rating for the veteran's service-connected 
tinnitus to 10 percent, effective August 27, 1996.  

It is noted that in the January 1997 rating decision on 
appeal, the RO granted service connection for post-traumatic 
stress disorder (PTSD) and assigned it an initial 50 percent 
rating, effective August 27, 1996.  The veteran appealed the 
initial rating assigned by the RO, arguing that he was 
entitled to a higher rating in light of the severity of his 
disability.  By January 1999 decision, the RO increased the 
rating for the veteran's PTSD to 100 percent, effective 
August 27, 1996.  In September 2000, the RO granted him 
permanent and total disability status.  As the veteran is in 
receipt of the maximum schedular rating available for PTSD, 
his appeal has been satisfied with respect to this matter.  
See 38 C.F.R. §§ 4.130, 4.132, Diagnostic Code 9411; AB v. 
Brown, 6 Vet. App. 35, 38 (1993). 


FINDINGS OF FACT

1.  The veteran's claim for increased rating for tinnitus was 
received at the RO on August 27, 1996; evidence associated 
with the claims file since the receipt of that claim includes 
medical evidence indicating that the veteran's tinnitus is 
possibly related to acoustic trauma sustained in service. .

2.  The veteran reports that his tinnitus is bilateral and 
persistent.



CONCLUSION OF LAW

1.  The criteria for an effective date earlier than August 
27, 1996 for a 10 percent rating for tinnitus have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.400 (2001).

2.  The criteria for a rating in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.87a, Code 6260 
(1998), and as amended.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is aware of the change in law during the pendency 
of this appeal with enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), which provides that on receipt 
of a complete or substantially complete application, VA shall 
notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to VA that is necessary to substantiate 
the claim.  38 U.S.C. § 5103 (West Supp. 2001).  VCAA also 
requires VA to make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C. 
§ 5103A (West Supp. 2001).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  A review of the record indicates that the veteran has 
been informed of the evidence of record and the nature of the 
evidence needed to substantiate his claim via rating 
decisions, letters from the RO, a Statement of the Case, and 
several Supplemental Statements of the Case.  The Board 
concludes the discussions in these documents adequately 
complied with VA's notification requirements.  Moreover, as 
set forth below, the RO has completely developed the record; 
thus, the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence is 
moot.  

The Board further notes that VA has conducted appropriate 
evidentiary development in this case, including obtaining the 
veteran's service medical records and a record of his post-
service medical treatment.  He was also afforded VA medical 
examinations and the examiners rendered considered medical 
opinions regarding the pertinent issue in this matter.  Based 
on the facts of this case, therefore, the Board concludes 
that there is no reasonable possibility that any further 
assistance to the veteran would aid in substantiating his 
claim.  

As VA has fulfilled the duty to assist and notify, and as the 
change in law has no additional material effect on 
adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
veteran.  Bernard v Brown, 4 Vet. App. 384 (1993).

I.  Factual Background

The veteran's service medical records show that he was 
treated for otitis media in October 1972.  At his April 1973 
naval separation medical examination, his ears were normal on 
clinical evaluation and whispered hearing was 15/15, 
bilaterally.  

In April 1974, the veteran submitted a claim of service 
connection for hearing loss and "ringing" in the ears.  In 
connection with his claim, he underwent VA medical 
examination in May 1974, at which he reported that he 
experienced episodes of ringing in the ears.  The diagnoses 
included tinnitus aurium and sensorineural hearing loss.  

In June 1974, the RO granted service connection for tinnitus 
aurium and assigned it a zero percent rating from April 19, 
1973 under Code 6260.  Service connection for hearing loss 
was denied.  The veteran did not appeal the RO decision.  

In July 1987, the veteran submitted claims for increased 
rating for tinnitus and service connection for a disability 
manifested by vertigo, unsteadiness, and gastric problems.  

Private clinical records from 1980 to 1987 show that the 
veteran sought treatment for numerous complaints, including 
episodes of tinnitus.  Treatment records in 1986 show that 
the veteran's physicians felt that the etiology of his 
complaints was unclear, but it may be related to anxiety.  It 
was also noted that such symptoms may well have an organic 
basis as the veteran's complaints of plugging of the left 
ear, tinnitus, and diminished hearing were reminiscent of an 
endolymphatic hydrops.  

By November 1987 rating decision, the RO denied a compensable 
rating for tinnitus aurium, finding that although the 
veteran's tinnitus was persistent, it had not been shown to 
be due to acoustic trauma.  The veteran did not appeal the RO 
decision.  

On August 27, 1996, the veteran's most recent claim for an 
increased rating for tinnitus was received at the RO.  In 
connection with his claim, the RO obtained private clinical 
records, dated from July 1986 to August 1996.  These records 
show that the veteran sought treatment for numerous 
complaints, including tinnitus.  

On October 1996 VA medical examination, the veteran indicated 
that, after service, he began to notice marked bilateral 
tinnitus with frequent episodes of loud ringing lasting 
several minutes to hours in either or both ears.  He stated 
that about the same time he began to experience panic 
attacks.  He also described some hearing loss as a result of 
noise exposure he experienced as a radio operator in the 
Navy.  He indicated that his last hearing test had been about 
12 years earlier.  The examiner's impressions included 
tinnitus, possibly secondary to noise exposure in the 
military.  

On VA medical examination in November 1996, the veteran 
complained of tinnitus, decreased hearing, and vestibular 
problems.  He indicated that, while he had periodic episodes 
of exposure to noise in service with no use of hearing 
protection, he had no prolonged noise exposure in service.  
He also denied head trauma or ear pathology, but indicated 
that he had difficulty with balance problems.  On 
examination, the veteran reported bilateral tinnitus which 
had been present since his separation from service.  He 
reported that his tinnitus was constant and described it as a 
"6.7" on a scale of 1 to 10.  

By January 1997 decision, the RO increased the rating for the 
veteran's tinnitus to 10 percent, effective August 27, 1996, 
the date of receipt of the veteran's claim.  In that 
decision, the RO reasoned that in light of the October 1996 
opinion of the VA examiner that the veteran's tinnitus was 
possibly related to noise exposure in service, a 10 percent 
rating was warranted under Code 6260.  

The veteran appealed the RO determination, arguing that he 
was entitled to a higher rating for tinnitus as he had 
secondary symptoms of vertigo.  He also indicated that 
because his tinnitus had been attributed to acoustic trauma 
in service, his 10 percent rating should be retroactive to 
the date of the original grant of service connection.  

Thereafter, the RO obtained additional clinical records, 
including private records dated from September 1993 to August 
1997, and VA clinical records, dated from July 1996 to 
September 1997.  These records include complaints of 
tinnitus.  

In April 1999, the veteran underwent VA medical examination 
at which the examiner noted complaints of vestibular 
problems, beginning in 1985 and persisting intermittently.  
The examiner noted that the veteran had been worked up 
extensively in the past and that such testing had resulted in 
the impression of bilateral idiopathic hydrops.  He observed 
that the veteran had claimed that acoustic trauma in service 
caused his labyrinthine disabilities, but noted that moderate 
repeated acoustic trauma did not produce such disability.  
The examiner observed that the veteran's current hearing loss 
was consistent with noise exposure and that he had reported 
symptoms of hearing loss and tinnitus since 1973.  The 
examiner noted that a review of the veteran's service medical 
records revealed normal hearing at service discharge, which 
he indicated "certainly eliminates the possibility of any 
significant service noise trauma."  After examining the 
veteran, the impressions included bilateral neurosensory 
hearing loss, possibly noise induced, but totally unrelated 
to service noise exposure, and tinnitus associated with 
hearing loss.  

Records obtained from the Social Security Administration 
(SSA) show that the veteran was determined to be disabled 
within the meaning of the Social Security Act as of January 
1, 1998, due to an anxiety-related disorder and a classic 
migraine disorder.  SSA forwarded copies of medical records 
used in its determination, including VA and private clinical 
records from October 1995 to October 1998.  

By August 1999 decision, the RO denied service connection for 
bilateral labyrinthine hydrops/chronic vertigo.  The veteran 
did not appeal the determination.  

II.  Earlier effective date

As set forth above, the RO has assigned an effective date of 
August 27, 1996 for the veteran's 10 percent rating for 
tinnitus, corresponding to the date of receipt of his most 
recent claim for increased rating.  However, the veteran 
contends that he is entitled to an effective date in 1973 
because his tinnitus has been determined to be secondary to 
acoustic trauma in service and has been symptomatic since 
that time.

The Board can readily understand the veteran's reasoning in 
this case.  However, the law provides that, unless 
specifically provided otherwise, the effective date of an 
award of compensation based on an original claim, a claim 
reopened after a final adjudication, or a claim for increase, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400 (2001) 
(emphasis added).

In this case, the record shows, and the veteran does not 
dispute, that his most recent claim for increased rating was 
received at the RO on August 27, 1996.  The record contains 
no evidence of a formal or informal claim for increased 
rating for tinnitus pending prior to that date.  See e.g. 
38 C.F.R. § 3.155, 3.157.  

The Board notes that the RO decision to award a 10 percent 
rating for tinnitus was based on an October 1996 VA medical 
examination report which indicated that the veteran's 
tinnitus was possibly attributable to acoustic trauma in 
service.  The record contains no VA or private treatment 
records prior to that time which attribute the veteran's 
tinnitus to acoustic trauma.  Thus, there is no basis to 
award an effective date earlier than August 27, 1996 for the 
10 percent rating for tinnitus.  See 38 C.F.R. § 3.400(q), 
(r) (2001) (providing that the effective date of an award of 
disability compensation based on new and material evidence 
received after a final disallowance shall be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later).

The Board has also considered whether an effective date 
earlier than August 27, 1996 would be warranted with 
application of 38 U.S.C.A. § 5110(b)(2) (West 1991); 38 
C.F.R. § 3.400(o)(2).  These provisions provide that the 
effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if claim is received within one year from such 
date; otherwise, date of receipt of claim. 

Having determined that the date of the veteran's claim for 
increased rating for his tinnitus was received on August 27, 
1996, the question before the Board is when it was factually 
ascertainable from the evidence of record that the veteran's 
disability was productive of symptomatology warranting a 10 
percent rating.  38 C.F.R. § 3.400(o)(1).

As noted, service connection for tinnitus was awarded 
effective April 19, 1973.  At that time, Code 6260 provided 
for a noncompensable evaluation for tinnitus, except in cases 
of brain disease due to trauma and cerebral arteriosclerosis.  
The record in this case contains no evidence of brain disease 
due to trauma or cerebral arteriosclerosis, either subjective 
or objective.  

In 1976, the Rating Schedule was amended to allow the 
assignment of a maximum 10 percent rating for persistent 
tinnitus as a symptom of head injury, concussion, or acoustic 
trauma.  See 38 C.F.R. § 4.97, Code 6260 (1976).  When the 
requirements for a compensable rating were not met, a zero 
percent rating was assigned.  38 C.F.R. § 4.31.  Again, in 
this case, the record contains no evidence dated prior to 
August 1996 that the veteran's tinnitus was due to acoustic 
trauma.  

Effective June 10, 1999, Code 6260 was again amended to 
provide for a maximum 10 percent rating for recurrent 
tinnitus, regardless of its cause.  64 Fed. Reg. 25,202-210 
(May 11, 1999) (codified at 38 C.F.R. § 4.87, Code 6260 
(2001).

When a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  However, where (as here) the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See VA O.G.C. Prec. Op. No. 3-
2000 (Apr. 10, 2000), 65 Fed. Reg. 33421 (2000).  

In this case, the first objective evidence of record that the 
veteran's tinnitus was possibly attributable to acoustic 
trauma is the October 1996 VA medical examination report.  
There is no evidence record dated prior to that time from 
which to factually ascertain that the veteran's tinnitus met 
the criteria for an increased rating (i.e., was due to 
acoustic trauma).  Thus, there is no basis to award an 
effective date earlier than August 27, 1996 for the 10 
percent rating for tinnitus.  38 C.F.R. § 3.400(o)(1); see 
also 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a) (where 
compensation is awarded or increased pursuant to a 
liberalizing law or a liberalizing VA issue, approved by the 
Secretary or by his or her direction, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the act or administrative issue).

In summary, the Board finds that there is no legal basis for 
the assignment of an effective date earlier than August 27, 
1996 for the award of a 10 percent rating for tinnitus, 
absent a showing of clear and unmistakable error in an 
earlier RO determination denying a rating in excess of 10 
percent for tinnitus.  It does not appear that a claim of 
clear and unmistakable error has been reasonably raised in 
this case.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  


III.  Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Francisco v. Brown, 7 Vet. App. 55 (1994), that compensation 
for service-connected injury is limited to those claims which 
show present disability, and where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.

The veteran's tinnitus was originally by the RO under 38 
C.F.R. § 4.87, Code 6260, as in effect through June 9, 1999.  
Under such criteria, tinnitus was rated a maximum of 10 
percent disabling if persistent as a symptom of head injury, 
concussion, or acoustic trauma.  When the requirements for a 
compensable rating were not met, a zero percent rating was 
assigned.  38 C.F.R. § 4.31.  

As noted, since the veteran filed his claim, the regulations 
pertaining to the rating of tinnitus under Code 6260 were 
revised.  The amendments were effective June 10, 1999.  64 
Fed. Reg. 25,202-210 (May 11, 1999) (codified at 38 C.F.R. § 
4.87, Code 6260 (2001)).  Under the revised criteria, a 
maximum 10 percent rating is warranted for recurrent 
tinnitus, regardless of its cause.  38 C.F.R. § 4.87, Code 
6260 (2001).  

In this case, the veteran reports that his tinnitus is 
bilateral and has been recurrent for years.  Also, recent 
medical evidence shows that his tinnitus has been attributed 
to acoustic trauma.  Thus, a 10 percent rating (the maximum 
schedular rating assignable for tinnitus) is warranted under 
both the old and new versions of Code 6260.  Again, no higher 
rating for tinnitus is available under the Rating Schedule.

Nonetheless, the Board has considered the veteran's 
contentions that he is entitled to a higher rating for 
tinnitus, as he experienced secondary symptoms such as 
vertigo.  However, the medical evidence of record shows that 
these symptoms are attributable to a nonservice-connected 
disability.  Thus, such symptoms may not be considered when 
evaluating the degree of disability associated with his 
service-connected tinnitus.  See 38 C.F.R. § 4.14.

The Board has also considered whether an extraschedular 
rating is warranted.  The Court has held that the question of 
extraschedular rating is a component of the veteran's claim 
for an increased rating.  Bagwell v. Brown, 9 Vet. App. 157 
(1996).

In this case, the Board has reviewed the record and notes 
that there is no competent evidence of record demonstrating 
that the service-connected tinnitus, in and of itself, 
markedly interferes with employment.  In addition, there is 
no evidence of record showing that the veteran has been 
frequently hospitalized due to tinnitus.  Consequently, no 
further action on this matter is warranted.



	(CONTINUED ON NEXT PAGE)




ORDER

An effective date earlier than August 27, 1996 for a 10 
percent rating for tinnitus is denied.

A rating in excess of 10 percent for tinnitus is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

